 



Exhibit 10.12
CONFIDENTIAL
WYETH
ACTING THROUGH ITS
WYETH PHARMACEUTICALS DIVISION
500 Arcola Road
Collegeville, Pennsylvania 19426 USA
November 30, 2006
Trubion Pharmaceuticals, Inc.
2401 4th Avenue, Suite 1050
Seattle, Washington 98121
Re: Amendment No. 1 to the Collaboration and License Agreement dated as of
December 19, 2005 (the “Agreement”) by and between Trubion Pharmaceuticals, Inc.
(“Trubion”) and Wyeth, acting through its Wyeth Pharmaceuticals Division
(“Wyeth”)
Ladies and Gentlemen:
This letter agreement (the “Letter Agreement”) constitutes Amendment No. 1 to
the Agreement referred to above. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement. Trubion and Wyeth desire to
amend the Agreement as set forth herein, for purposes that pertain to, among
other things, the transfer of proprietary materials from Wyeth to Trubion for
use in connection with the Research Program, activities related to process
development and manufacturing in connection with the Agreement, and other
activities mutually agreed upon in writing by the Parties. This Letter Agreement
sets forth the agreement of Trubion and Wyeth with respect to such amendment.
1. Section 3.2.2. Each of Trubion and Wyeth agrees that the Agreement hereby is
amended by deleting the phrase “On or before *** appearing in the first sentence
of Section 3.2.2 and replacing it with the following phrase: “On or before ***
2. Section 3.7. Each of Trubion and Wyeth agrees that the Agreement hereby is
amended by the following restatement of the first sentence of Section 3.7
appearing therein, which amended sentence shall read as follows:
“Data and Deliverables. Each Party will use Commercially Reasonable Efforts to
promptly provide to the other Party the data or desired deliverables specified
in the Research Plan and such other data, deliverables and materials as the
Parties may deem desirable in furtherance of the Agreement, including, without
limitation, (a) SMIPs, Recombinant DNA, and Cell Lines, to the extent related to
Licensed Targets and/or Licensed Products, (b) activity evaluation of the items
listed in (a) obtained from in vitro or in vivo assays, and (c) pharmacology
studies, process development and manufacturing
Page 1 of 4

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
data, drug product formulation data, toxicology and safety studies, and
evaluation of chemotherapy conjugates.”
The other sentences in Section 3.7 of the Agreement remain unchanged.
3. New Section 6.4. Each of Trubion and Wyeth agrees that the Agreement hereby
is further amended by inserting the following new Section 6.4 after Section 6.3
therein:
“6.4 Transfer of Materials by Wyeth.
6.4.1. Transfer. From time to time Wyeth may provide Trubion with proprietary
Wyeth materials (the “Wyeth Materials”). Wyeth represents and warrants to
Trubion that Wyeth has the right to provide the Wyeth Materials to Trubion for
the uses authorized herein. Except as set forth in the preceding sentence, the
Wyeth Materials are provided by Wyeth on an “as-is” basis without representation
or warranty of any type, express or implied, including any representation or
warranty of merchantability, non-infringement, title or fitness for a particular
purpose, each of which is hereby disclaimed by Wyeth.
6.4.2. Use of Wyeth Materials. Trubion shall use the Wyeth Materials, and shall
be permitted to make modifications to the Wyeth Materials, solely in connection
with conducting the specific activities under this Agreement, including without
limitation activities under the Research Plan, for which such Wyeth Materials
are provided to Trubion and for no other purpose. Trubion shall not use the
Wyeth Materials for the benefit of any Third Party. Trubion shall not administer
any of the Wyeth Materials to any human. Trubion shall comply with all
applicable laws, rules and regulations regarding the handling and use of the
Wyeth Materials. Trubion agrees to retain possession over the Wyeth Materials
and not to provide the Wyeth Materials to any Third Parties without Wyeth’s
prior written consent, except to contract employees and consultants working at
Trubion’s facilities as may be reasonably required pursuant to this Agreement,
provided that in each such case Trubion shall ensure that the Third Party is
subject to contractual obligations of confidentiality and non-use with respect
to the Wyeth Materials that are consistent with those set forth in this
Agreement.
6.4.3. Unauthorized Use of Materials. In the event that Trubion uses the Wyeth
Materials for any purpose other than the purposes authorized herein, the results
of such unauthorized use, and any discoveries or inventions that arise from any
such unauthorized use, whether patentable or not, shall belong solely and
exclusively to Wyeth. If required in order to perfect or enforce Wyeth’s rights
to such discoveries or inventions, Trubion hereby assigns and agrees to assign
to Wyeth all of its right, title and interest in and to all such discoveries or
inventions. Trubion agrees to cooperate with Wyeth to execute and deliver any
and all documents that Wyeth deems reasonably necessary to perfect and enforce
its right hereunder.
Page 2 of 4

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
6.4.4. Title to Wyeth Materials. All rights, title, and interest in the Wyeth
Materials shall remain the sole property of Wyeth notwithstanding the transfer
to and use by Trubion of the same.
6.4.5. Return of Wyeth Materials. Upon completion of the activities for which
the Wyeth Materials have been provided, or upon expiration or termination of
this Agreement, if earlier, Trubion shall, at Wyeth’s option, either destroy or
return to Wyeth all unused Wyeth Materials.
6.4.6. License. The Parties acknowledge that certain Materials Inventions (as
defined below) constitute Trubion Technology and are within the scope of the
licenses granted to Wyeth under Section 2.1.1, subject to the other terms and
conditions of this Agreement. To the extent not covered by the licenses granted
to Wyeth under Section 2.1.1, Trubion hereby grants to Wyeth a perpetual,
worldwide, royalty-free, non-exclusive license, with the right to grant
sublicenses, to make, use, practice, offer for sale, sell, import and exploit
Materials Inventions. As used herein, the term “Materials Invention” means any
invention or Know - How made by employees of Trubion that would not have been
invented or made at the time of invention or making but for the use of the Wyeth
Materials pursuant to this Agreement. The Joint Patent Committee shall determine
whether any potentially relevant inventions and Know-How are Materials
Inventions, and whether such Materials Inventions are covered by the licenses
granted to Wyeth under Section 2.1.1.
6.4.7. Survival. Notwithstanding anything in this Agreement to the contrary,
Sections 6.4.3, 6.4.4, 6.4.5 and 6.4.6 shall survive the expiration or
termination of this Agreement.”
Article 6 of the Agreement otherwise remains unchanged.
This Amendment No. 1 shall have retroactive effect to December 22, 2005, and
shall apply to any Wyeth Materials provided by Wyeth to Trubion on or after that
date. As of that date, the term “Agreement” (as used herein and in the original
Agreement) shall mean the Collaboration and License Agreement as modified by
this Amendment No. 1. The Parties confirm that the Agreement is in full force
and effect.
[signature page follows]
Page 3 of 4

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Please indicate your acknowledgement of and agreement with the foregoing by
having each counterpart of this Letter Agreement executed on behalf of Trubion.
Very truly yours,
WYETH, acting through its
WYETH PHARMACEUTICALS DIVISION

         
By:
  /s/ Robert J. Smith    
 
        Name: Robert J. Smith     Title: Senior Vice President    
 
        ACKNOWLEDGED AND AGREED:    
 
        TRUBION PHARMACEUTICALS, INC.    
 
       
By:
  /s/ Peter Thompson    
 
        Name: Peter A. Thompson, M.D.     Title: President and Chief Executive
Officer     Date: 12/4/2006    

Page 4 of 4

 